Opinion issued October 28, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-14-00839-CR
                            ———————————
                     IN RE JOHN JAMES SMITH, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, John James Smith, has filed a pro se petition for writ of mandamus

on October 14, 2014, seeking to compel the respondent, his former appointed

appellate counsel, Tony Aninao, to file an affidavit in response to the trial court’s

August 4, 2014 order in his pending application for a post-conviction writ of

habeas corpus, filed under Texas Code of Criminal Procedure Article 11.07.1

1
      The underlying case is Ex Parte John James Smith, Cause No. 1234109-A,
      in the 184th Judicial District Court of Harris County, Texas, the Honorable
However, we do not have jurisdiction to issue a writ of mandamus directed at

relator’s former appellate counsel because the requested writ neither is against a

judge nor is necessary to enforce our appellate jurisdiction. See TEX. GOV’T CODE

ANN. §§ 22.221(a), (b) (West 2004).

      Accordingly, relator’s petition for writ of mandamus is dismissed for want

of jurisdiction.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).




      Jan Krocker presiding. The respondent, Tony Aninao, was appointed as
      relator’s counsel for his appeal of his first-degree felony aggravated robbery
      with a deadly weapon conviction for which we affirmed the judgment on
      May 30, 2013, and issued our mandate on August 9, 2013. See John James
      Smith v. The State of Texas, No. 01-11-01114-CR, 2013 WL 2388047, at *1,
      6 (Tex. App.—Houston [1st Dist.] May 30, 2013, no pet.) (mem. op., not
      designated for publication).
                                           2